   Case 3:20-cr-00320-L Document 1 Filed 06/11/20    Page 1 of 8 PageID 1




                                                                FILED
                                                             June 11, 2020
                                                           KAREN MITCHELL
                                                       CLERK, U.S. DISTRICT COURT



                                                    3:20-MJ-575-BT




6/11/2020
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 2 of 8 PageID 2
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 3 of 8 PageID 3
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 4 of 8 PageID 4
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 5 of 8 PageID 5
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 6 of 8 PageID 6
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 7 of 8 PageID 7
Case 3:20-cr-00320-L Document 1 Filed 06/11/20   Page 8 of 8 PageID 8




              11
